Citation Nr: 0604837	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-24-644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as generalized anxiety disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Reno, Nevada, 
that, in pertinent part, denied service connection for a 
dysthymic disorder, variously described as major depression 
and generalized anxiety disorder.  A personal hearing was 
held before the undersigned Veterans Law Judge sitting at 
VA's office in Las Vegas, Nevada (i.e., a Travel Board 
hearing) in May 2005.  At the time of that hearing and in 
written submissions, the veteran clarified the issue to be 
entitlement to service connection for a generalized anxiety 
disorder.  For reasons which are set forth below, this issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of: his contentions, including 
those raised at a May 2005 Travel Board hearing; service 
medical records; VA and private outpatient and 
hospitalization records dated from 1991 to 2005; and a 2001 
Social Security Administration (SSA) determination and 
medical records.

The evidence of record reflects that, before entering 
service, the veteran was treated as a teenager at the 
Lafayette Clinic and was diagnosed as having depression with 
schizoid tendencies.  There is substantial evidence of 
record, including the veteran's own admissions, that prior to 
service his home and family life was chaotic and unstable, 
that he had attempted suicide in 1957 and that he was abused 
mentally, physically and sexually by multiple family members.  
VA records dating from 2001 reflect a variety of psychiatric 
diagnoses, including major depression, adjustment disorder, 
mood disorder associated with pain, generalized anxiety 
disorder, alcohol dependence, substance abuse and post-
traumatic stress disorder (PTSD).  However, the veteran has 
made it clear that he is not seeking service connection for 
depression and schizoid tendencies, which he concedes he had 
before entering service and which was previously denied by 
the RO.  Instead he claims that he is seeking service 
connection for what he terms "generalized anxiety 
disorder," which he states was manifested by episodes of 
hysteria, which are documented in the service medical 
records.  

A review of the voluminous files reveals that the veteran 
initially attributed post-service psychiatric symptoms to a 
claimed back injury in service (see VA outpatient treatment 
records compiled in 2002).  Service connection for a back 
disorder was denied by the RO in 2003.  Private medical 
records ascribe psychiatric symptoms to a variety of causes, 
but do not appear to link such to events in service.  A 
diagnosis of PTSD was entered by a VA psychologist in 2003, 
based on "severe, chronic childhood abuse, physical, mental 
and sexual."  This diagnosis, with its precipitating pre-
service stressors, is supported by extensive private medical 
records, dated in 2001.  Thereafter, VA treatment records in 
2004 contain notations to the effect that the veteran had 
experienced "numerous traumatic events" in service, 
including "devastating sexual trauma by the clergy."  The 
veteran, at the time of his hearing, alluded to incidents of 
personal assault during service, in the form of homosexual 
advances by a minister and by a sergeant while he was 
stationed in Thule, Greenland and in Illinois. 

It appears, therefore, that the veteran's characterization of 
the disability for which he is seeking service connection, 
generalized anxiety disorder, also includes PTSD.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. See 38 C.F.R. § 3.159.

VA regulations also provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2005). Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M2 1-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Although the RO clearly considered VA treatment records which 
base a diagnosis of PTSD in part on alleged personal assault 
incidents in service, action pursuant to the mandates above 
has not been completed.  Inasmuch as the veteran clearly 
asserts that the development of an anxiety disorder (separate 
from his self-admitted pre-existing depression with schizoid 
features) is linked to these alleged stressor events, 
attempts should be made to assist him in providing 
corroborating evidence that such stressors actually occurred.  
To that end, he should be specifically advised (1) of the 
necessity of providing additional details of his alleged 
stressful incidents in service; or (2) that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, as required by 38 C.F.R. § 
3.304(f).

The veteran's case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The veteran should be specifically 
asked whether his claim for service 
connection for a psychiatric disorder, 
which he identifies as generalized 
anxiety disorder, includes PTSD.  

2.  In the event he responds in the 
affirmative, the veteran should be asked 
to provide any additional information 
possible regarding the stressful events 
claimed to have caused PTSD, and to 
identify potential alternative sources 
for supporting evidence regarding the 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  The veteran should be advised that he 
may provide corroborating evidence of his 
alleged stressful events in service from 
alternate sources.  He should also be 
advised that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stress or 
civilian police reports, reports from 
crisis intervention centers, testimonial 
statements from confidants, and copies of 
personal diaries or journals.  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

4.  Following completion of the 
foregoing, the RO should review the 
evidence of record and ensure that it has 
fully complied with the provisions of 38 
C.F.R. § 3.304(f) and VA Adjudication 
Manual M21-l, Part III, 5.14 (c).  

5.  All up-to-date treatment records for 
psychiatric disorders should be obtained 
and incorporated into the claims folder.  
Any other development action deemed 
warranted after the above has been 
accomplished should then be undertaken.

6.  The RO should arrange for a VA 
psychiatric examination, preferably by a 
psychiatrist who has not yet examined or 
treated the veteran, to determine the 
nature, severity and etiology of any 
psychiatric disability that may be 
present, to include PTSD.  Any diagnosis 
should conform to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
is requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis.  
The claims file must be made available to 
and reviewed by the examiner.  It is 
imperative that an opinion is obtained 
that is based upon a complete review of 
all of the relevant evidence in the 
claims file.  The evaluation must include 
a complete history, to include any sexual 
abuse or assault that occurred prior to 
and during service.

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric history, 
the mental status examination and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any psychiatric 
disability that may be present, to 
include PTSD, began during service or is 
causally linked to any incident of the 
veteran's service, to include an alleged 
sexual assault.  Any opinion expressed 
must be accompanied by supporting 
rationale. If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disorder characterized as 
generalized anxiety disorder, to include 
PTSD if appropriate.

If the benefits sought on appeal remain denied, the veteran 
should be provided with a supplemental statement of the case 
(SSOC). The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 


